Citation Nr: 0923467	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-36 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including as secondary to service-connected migraine 
headaches. 


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 28, 2001 
to May 11, 2001. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, denied 
service connection for chronic anxiety disorder/bipolar 
depression with psychotic features. 
 
The Veteran testified before Veterans Law Judges at the RO in 
May 2005 and January 2007.  The hearing transcripts have been 
associated with the claims file.  As these hearings were not 
conducted by the same Veterans Law Judge, a panel decision is 
necessary.  See 38 C.F.R. § 20.707 (2008). 
 
In January 2006, the case was remanded for further 
evidentiary development and the case was readjudicated in an 
August 2006 supplemental statement of the case (SSOC).  
Subsequently, the Veteran testified at a hearing before one 
of the undersigned Veterans Law Judges in January 2007.  The 
case was again remanded during September 2007 and the case 
was readjudicated in a January 2009 SSOC. 


FINDINGS OF FACT

1.  The Veteran served less than ninety days on active duty.  

2.  The preponderance of the competent medical evidence 
indicates that the Veteran's psychiatric disorder is not 
related to any incident of service.

3.  The preponderance of the competent medical evidence 
indicates that there is no relationship between the Veteran's 
psychiatric disorder and her service-connected migraine 
headaches.



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a psychiatric disability are not met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in January 2003, January 2004, February 2006 
and October 2007 letters, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in November 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, Social Security records, hearing testimony, and VA 
examination reports.  The Veteran indicated during her May 
2005 Board testimony that all psychiatric treatment after 
January 2003 was at the VA and that all private psychiatric 
records prior to that date had been associated with her 
claims file. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and was aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by written statements and 
testifying at hearings before the Board.  Thus, she was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




II.  Analysis

The Veteran contended during her hearing testimony in May 
2005 and January 2007 that she began having psychiatric 
problems in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the outset, the Board notes that the Veteran served from 
March 28, 2001 to May 11, 2001 which is less than ninety 
days; thus, she would not be entitled to presumptive service 
connection for psychosis if it was shown within one year of 
service.

The Veteran's medical enlistment examination dated in 
December 2000 indicates no physical or psychiatric 
abnormalities relevant to the Veteran's claims.  A service 
treatment record dated in April 2001 noted she was 
complaining of joints pains.  She was also noted to have a 
situation reaction due to a boyfriend trying to get custody 
of her children.  In May 2001 the Veteran reported that she 
had increased emotional stress due to her new diagnosis of 
hyperthyroidism.  The Veteran was subsequently medically 
discharged in May 2001 for Graves disease for which she was 
prescribed Altenolol.

The Veteran had a social history assessment done at the 
Southeast Arkansas Behavioral Healthcare System during 
December 2002.  The Veteran indicated at that time that she 
had been paranoid for the three years previous, thinking that 
people had been peeping in her windows.  The report also 
indicates that she had never been treated for alcohol or drug 
abuse, but had been seen at that same facility from October 
3, 1991 to November 6, 1992.  The Veteran indicated that she 
was admitted because her mother was concerned that she was 
sexually active and that she was not getting along well with 
her mother.  The examiner's diagnoses were  bipolar disorder, 
depressed, with psychotic features and borderline personality 
disorder.

The Veteran submitted a January 2003 statement in support of 
her claim.  She indicated that she had been bipolar most of 
her life, but that her anxiety attacks began while she was in 
boot camp.  

The Veteran was afforded a VA examination during April 2003.  
The examiner indicated that he reviewed the Veteran's claims 
file prior to the examination.  The Veteran indicated that 
her panic attacks began in April 2001.  She was given Axis I 
diagnoses of panic disorder with agoraphobia and bipolar 
disorder, severe with psychotic features.  The examiner 
indicated that he did not find any evidence that the 
Veteran's anxiety disorder or bipolar disorder were secondary 
to her migraine headaches.  

The RO retrieved records from the Social Security 
Administration (SSA) in the context of the Veteran's claim 
for disability.  The Veteran's primary diagnosis for which 
disability payments were awarded from the SSA was mood 
disorder with an onset of June 2002.  In the context of the 
Veteran's claim for Social Security disability benefits, she 
was afforded a mental status examination during April 2003.  
The examiner indicated that the Veteran had started college 
every semester but one since 1996 at the Southeast Arkansas 
College and within a couple of months she dropped out, never 
finishing a semester.  The Veteran additionally indicated 
that she worked as a temporary employee at USA Drug Store 
during 2001 for about a month and then she had a panic attack 
and had to quit.  She also reported she went into the Navy 
and began to get ill after two months.  The Veteran was 
diagnosed with bipolar disorder and panic disorder.  

The Board notes that the Veteran submitted a lay statement 
from her spouse, received at the RO during December 2003, 
indicating that the Veteran's anxiety attacks began in boot 
camp.  The Veteran's spouse indicated that the Veteran could 
not retain employment due to her anxiety attacks and further 
that he could not retain employment as he had to make sure 
his wife was safe and that she attended all of her 
appointments.  The spouse additionally testified during the 
Veteran's May 2004 and January 2007 hearing testimony that 
her mental health problems began in service and not before 
service.

The Veteran was afforded an additional VA examination during 
March 2006.  The Veteran indicated that she began having 
panic attacks after she was inoculated in boot camp, and 
described the symptoms shortness of breath, dizziness, 
lightheadedness and the feeling like she is going to black 
out.  After review of the claims file and examination of the 
Veteran, the examiner provided Axis I diagnoses of depressive 
disorder; PTSD, chronic; and panic disorder with agoraphobia.  
The examiner indicated that the Veteran's PTSD was from 
childhood sexual trauma.  The examiner also indicated that 
the Veteran's psychiatric problems began after her time in 
the military with the exception of her PTSD.  The examiner 
additionally indicated that the Veteran would meet the 
diagnostic criteria for a personality disorder.

The Veteran was afforded another VA examination during April 
2008.  The Veteran reported she was not receiving any mental 
health treatment and that she was not on any psychotropic 
medications.  The examiner indicated that there was no 
evidence which would make him believe that the Veteran's PTSD 
or panic disorder had any relation to active service.  
Following review of the claims file and examination of the 
Veteran, the examiner diagnosed depressive disorder.  The 
examiner indicated that the Veteran's depression was mild to 
moderate, had been present for many years, and that the 
etiology was unknown.  The examiner indicated that he found 
no link between the Veteran's migraine headaches and any 
psychiatric condition to include depression.  The examiner 
also indicated that the Veteran undoubtedly had Axis II 
issues that complicated her functioning.  

The Board notes that various other psychiatric treatment 
records from the VA as well as private entities have been 
associated with the Veteran's claims file.  While the records 
do indicate that the Veteran reported to various treatment 
providers that her psychological problems began in service, 
such records do not provide a medical opinion linking a 
psychiatric disorder to service.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber is a medical professional).  
Thus, this evidence is entitled to little, if any, probative 
value.  The only etiology indicated by mental health 
providers pertains to her diagnosis of post-traumatic stress 
disorder (PTSD), which is indicated as resulting from 
incidents of the Veteran being sexually abused as a young 
child and as an adolescent.    

The Board acknowledges the Veteran's and her spouse's 
contentions that her psychiatric disorder is related to 
service and further that she had no psychological problems 
prior to service.  However, the Board notes that the Veteran 
was not treated for psychiatric problems during service and 
that by her own admission she was treated in a behavioral 
health setting prior to service.  Additionally, during 2002, 
the Veteran indicated that she had been paranoid for the 
three years previous, which would be prior to her active 
service.  Thus, as the current statements are inconsistent 
with prior statements made to treating providers, the Board 
finds such statements are entitled to little, if any, 
probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (VA cannot ignore testimony simply because it 
involves an interested party; personal interest may, however, 
affect the credibility of the evidence).  

Moreover, it appears that the Veteran is attempting to 
attribute the symptoms she experienced in service to a 
psychiatric disorder.  However, neither the service treatment 
providers, nor the VA examiner have identified symptoms in 
service as representing a psychiatric disorder.  The Veteran 
and her spouse, as laypeople, are not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a psychiatric condition, as such matters 
require medical expertise.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Veteran is competent to report the onset of symptoms in 
service and their continuity since.  Buchanan v. Nicholson, 
451 F.3d 1331, 1335-6 (Fed. Cir. 2006).  Her reports and 
those of her spouse must, however, be weighed against the 
other evidence of record.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, at 1336-
7.  In this case, the reports of in-service symptomatology 
are contradicted by the service treatment records showing no 
such symptomatology (although numerous other unrelated 
symptoms were reported).  The negative medical opinions, 
which considered the Veteran's reports, further weigh against 
a finding that any current psychiatric disability was 
incurred during active service.

In summary, the preponderance of the probative evidence is 
against a finding that the Veteran's psychiatric disorder is 
related to her approximately 45 days of active service or to 
her service connected migraine headaches.  The Veteran has 
been afforded three psychiatric examinations in order garner 
medical opinions with respect to her claim.  In every 
instance, the examiner indicated that there was no 
relationship between the Veteran's claimed psychiatric 
illness and service or service-connected condition.  

Thus, as the preponderance of the competent evidence is 
against a finding that the Veteran's psychiatric disorders 
are related to service or a service connected disability, her 
claim for service connection must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).    


ORDER

Entitlement to service connection for a psychiatric disorder, 
including as secondary to service-connected migraine 
headaches, is denied.



			
	MARK D. HINDIN	WAYNE M. BRAEUER
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
	K. A. BANFIELD
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


